Exhibit 10.2

 

Consent and Waiver

 

This Consent and Waiver, dated as of September 17, 2010, is entered into by U.S.
Bank National Association (“U.S. Bank”), U.S. Bancorp Equipment Finance, Inc. —
Technology Finance Group (“USB Equipment Finance”), and Overstock.com, Inc., a
Delaware corporation (“Overstock”).

 

WHEREAS, U.S. Bank and Overstock are parties to a Financing Agreement dated as
of December 22, 2009 (the “Financing Agreement”), as well as the “Loan
Documents” as described in the Financing Agreement (the Financing Agreement and
all of such Loan Documents being herein collectively called the “U.S. Bank
Agreements”); and

 

WHEREAS, USB Equipment Finance and Borrower propose to enter into a Master Lease
Agreement as well as a Financial Covenants Rider, a Schedule and other
agreements, instruments or documents described in or contemplated by the Master
Lease Agreement (such Master Lease Agreement, Financial Covenants Rider,
Schedule and all such other agreements, instruments and documents being herein
collectively called the “USB Equipment Finance Agreements”); and

 

WHEREAS, USB Equipment Finance and U.S. Bank are affiliates; and

 

WHEREAS, capitalized terms used but not defined herein have the meanings
ascribed to them in the U.S. Bank Agreements;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.             Pursuant to Section 15.17 of the Financing Agreement, U.S. Bank
hereby consents to Overstock’s execution, delivery and performance of its
obligations under the USB Equipment Finance Agreements, and hereby waives each
provision of each of the U.S. Bank Agreements (including, without limitation,
Section 10.24 of the Financing Agreement) to the extent that any such provision
might otherwise (a) prohibit or restrict Overstock from entering into or
performing its obligations under any of the U.S. Bank Agreements, or (b) result
in any breach of or Default or Event of Default under any provision of any of
the U. S. Bank Agreements, or (c) require Overstock to make any payment to U.S.
Bank or (d) require Overstock to take any other action or refrain from taking
any other action under any provision of any of the U.S. Bank Agreements.

 

2.             Overstock has advised USB Equipment Finance and U.S. Bank that
Overstock intends to use some or all of the proceeds of the financing
contemplated by the USB Equipment Finance Agreements to attempt to repurchase,
redeem, defease or otherwise acquire or reaquire for value a portion of its
outstanding convertible senior notes due 2011, and USB Equipment Finance and
U.S. Bank each hereby consent to Overstock’s intended use of some or all of the
proceeds of the financing contemplated by the USB Equipment Finance Agreements.

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent and Waiver to be
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

 

OVERSTOCK.COM, INC.

 

 

 

By:

/s/ Stephen J. Chesnut

 

 

Stephen J. Chesnut

 

 

Senior Vice President, Finance and Risk Management

 

--------------------------------------------------------------------------------


 

 

U. S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Ronald Giblin

 

Name:

Ronald Giblin

 

Title:

Vice President

 

 

 

 

 

 

 

U. S. BANCORP EQUIPMENT FINANCE, INC. — TECHNOLOGY FINANCE GROUP

 

 

 

By:

/s/ Kathie Russell

 

Name:

Kathie Russell

 

Title:

Vice President

 

--------------------------------------------------------------------------------